Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160543(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DORIS COLLINS, and all others similarly                                                              Richard H. Bernstein
  situated, ROBIN PLEASANT, JASON PHINSEE,                                                             Elizabeth T. Clement
  LEE MCDONALD, and CONLEY COLLISION,                                                                  Megan K. Cavanagh,
                                                                                                                        Justices
  INC.,
               Plaintiffs-Appellees,
                                                                    SC: 160543
  v                                                                 COA: 340338
                                                                    Genesee CC: 16-106077-CZ
  CITY OF FLINT,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on January 3, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 7, 2020

                                                                               Clerk